Citation Nr: 1017735	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for ulcers, to include 
as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran's reported traumatic stressors are not 
corroborated by credible supporting evidence.

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed ulcers are related to military 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder (PTSD) was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).

2.  Ulcers were not incurred in, or aggravated by, active 
military service, nor are they proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in May 2005 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, service personnel 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations 
sufficient for adjudication purposes were provided to the 
Veteran in connection with his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a March 2005 private 
medical report gave a diagnosis of PTSD.  The medical 
evidence of record shows that PTSD has been consistently 
diagnosed since March 2005.

In this case, however, no objective evidence exists to 
establish that the Veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
Veteran's service personnel records show that the Veteran 
served in Vietnam from November 1970 through July 1971.  
Throughout this period of service, the Veteran was assigned 
to Detachment 1500, U.S. Air Force Pacific Command, Postal 
and Courier Regiment, at Tan Son Nhut Air Force Base.  His 
military occupational specialty was Administrative 
Specialist.  The Veteran received the following medals: 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, Air Force Good Conduct 
Medal, and Air Force Commendation Medal.  The Veteran claims 
that he was awarded the Air Force Outstanding Unit Award with 
"V" device, as reported by an undated newspaper clipping.  
However, there is no evidence in the Veteran's service 
personnel records that he received this award.  In addition, 
a February 2009 response from the Air Force Historical 
Research Agency stated that no record could be found of any 
awards with "V" devices which corresponded to the Veteran's 
unit.  Under the circumstances, the Board must conclude that 
the Veteran's service records do not indicate that he engaged 
in combat with the enemy.  Accordingly, other corroborative 
evidence must substantiate or verify the Veteran's claimed 
stressors.

An August 2005 VA psychiatric examination report stated that 
the Veteran's traumatic stressors were (1) the Veteran ran 
over a Vietnamese civilian while delivering mail in Vietnam, 
(2) the shooting death of a Vietnamese child in Vietnam, and 
(3) a Vietnamese child who was injured when he walked into a 
mine field.

A July 2006 private psychiatric report stated that the 
following traumatic stressors met DSM-IV criteria for PTSD: 
(1) exposure to combat while delivering mail and supplies, 
(2) the shooting death of a Vietnamese child in Vietnam, and 
(3) the Veteran ran over a Vietnamese civilian while 
delivering mail in Vietnam.

A June 2007 VA fee-based PTSD examination report listed the 
following traumatic stressors as related to the Veteran's 
PTSD: (1) being fired upon while standing guard duty in 
Vietnam, (2) the shooting death of a Vietnamese child in 
Vietnam, (3) the Veteran ran over a Vietnamese civilian while 
delivering mail in Vietnam, and (4) leaning about the death 
of a high school friend who had served in Vietnam.

An October 2009 letter from a VA psychiatrist stated that the 
following traumatic stressors as related to the Veteran's 
PTSD: (1) being fired upon while standing guard duty in 
Vietnam, (2) the shooting death of a Vietnamese child in 
Vietnam, and (3) the Veteran ran over a Vietnamese civilian 
while delivering mail in Vietnam.

The Veteran's reported traumatic stressors are not 
corroborated by credible supporting evidence.  While the 
Veteran reports multiple combat-related stressors, none have 
been corroborated by any supporting evidence.  The combined 
list of traumatic stressors which have been associated with 
the Veteran's currently diagnosed PTSD are (1) exposure to 
combat while delivering mail and supplies, (2) the Veteran 
ran over a Vietnamese civilian while delivering mail in 
Vietnam, (3) the shooting death of a Vietnamese child in 
Vietnam, (4) a Vietnamese child who was injured when he 
walked into a mine field, (5) leaning about the death of a 
high school friend who had served in Vietnam, and (6) being 
fired upon while standing guard duty in Vietnam.

With regard to stressor (5), the Veteran has identified the 
friend whose death caused the stressor and the evidence of 
record shows that that friend died in January 1969, two 
months before the Veteran entered active military service.  
Accordingly, stressor (1) does not qualify as an in-service 
traumatic stressor sufficient to warrant service-connection 
for PTSD.  See 38 C.F.R. § 3.304(f).  For stressors (2), (3), 
and (4), there is no corroborating evidence of any kind.  The 
Veteran's service personnel records do not document these 
incidents and the Veteran has not produced any other evidence 
which would corroborate them.  Given the generic nature of 
these allegations, further efforts to verify this claim would 
be futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").

Finally, there is no evidence of record that stressors (1) 
and (6) occurred.  The Veteran has variously reported being 
subjected to enemy file while on-base and while traveling to 
other locations in Vietnam.  With respect to the on-base 
attacks, the Veteran's service personnel records do not show 
that he was ever stationed anywhere in Vietnam other than Tan 
Son Nhut Air Force Base, which was his post from November 
1970 through July 1971.  The evidence of record includes a 
document listing all known attacks on the ten primary U.S. 
Air Force bases in Vietnam.  That document does not show any 
attacks on Tan Son Nhut Air Force Base during the Veteran's 
period of service in Vietnam.  With respect to the attacks 
while travelling, the Veteran's statements that he was sent 
outside Tan Son Nhut Air Force Base to deliver mail and his 
statements that he came under enemy attack while doing so 
cannot be verified as the Veteran has not provided the dates 
and places these incidents took place.

In summary, none of the Veteran's claimed in-service 
stressors have not been corroborated by any supporting 
evidence.  While the Board finds that the Veteran's lay 
statements are competent as to the events he observed, 
credible supporting evidence of the Veteran's stressors is 
required by law.  See 38 C.F.R. § 3.304(f).  In this case, VA 
has made extensive efforts to obtain any information that 
would corroborate the Veteran's claims.  However, none of the 
evidence received corroborates the Veteran's claimed 
stressors.  Accordingly, the Veteran's claimed in-service 
stressors have not been corroborated by credible supporting 
evidence.  As such, service connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's stressor 
statements are not corroborated by credible supporting 
evidence, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Ulcers

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for a 
diagnosis of ulcers.

After separation from military service, a March 1998 private 
medical report gave an assessment of ulcers secondary to 
hemorrhoids.  The medical evidence of record shows that 
ulcers have been consistently diagnosed since March 1998.

In a May 2007 VA fee-based medical examination report, the 
Veteran reported experiencing ulcers for 20 years.  After a 
physical examination, the diagnosis was gastroesophageal 
reflux disease and resolved duodenal ulcer which was "at 
least as likely as not due to [PTSD]."

A November 2009 letter from a private physician stated that 
the Veteran had been treated by the physician since March 
1998.  The physician stated that the Veteran had intermittent 
peptic ulcer disease "which is probably caused from the 
stress related to his [PTSD]."

The medical evidence of record does not show that the 
Veteran's currently diagnosed ulcers are related to active 
military service or a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of ulcers.  After separation from military service, 
there is no medical evidence of record that ulcers were 
diagnosed prior to March 1998, over 25 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his claimed disorder).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed ulcers to military service 
or to a service-connected disability.  The only medical 
reports of record which provide etiological opinions as to 
the Veteran's ulcers are the March 1998 private medical 
report, the May 2007 VA fee-based medical examination report, 
and the November 2009 letter from a private physician.  The 
March 1998 report concluded that the Veteran's ulcers were 
related to hemorrhoids, and the May 2007 report and the 
November 2009 letter concluded that the Veteran's ulcers were 
related to PTSD.  Service connection is not currently in 
effect for either hemorrhoids or PTSD.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed ulcers are related to military 
service or to a service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence that his currently diagnosed ulcers are 
related to military service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed ulcers to 
military service or to a service-connected disability.  As 
such, service connection for ulcers is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the Veteran's 
currently diagnosed ulcers to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for PTSD is denied.

Service connection for ulcers is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


